Citation Nr: 1223564	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-09 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition.
 
2.  Entitlement to service connection for macular degeneration ("eye condition").
 
3.  Entitlement to an effective date earlier than October 5, 2006 for the grant of service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from July 1955 to July 1959.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2007 and January 2009 rating decisions. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for an eye condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of evidence is against a finding that the Veteran's heart disease either began during, or was otherwise caused by, his military service. 

2.  The Veteran's claim for service connection for bilateral hearing loss was received on October 5, 2001.

3.  Prior to October 5, 2001, VA did not receive or otherwise possess any document that can reasonably be construed as a formal or informal claim for VA benefits for bilateral hearing loss.




CONCLUSIONS OF LAW

1.  Criteria for service connection for heart disease have not been met.  38 U.S.C.A.  § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
 
2.  Criteria for an effective date earlier than October 5, 2001, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Heart Disability

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran is seeking service connection for heart disease which he believes began while he was on active duty.  To this end, he has asserted that at his separation physical in 1959, the doctors discovered that he had a heart condition and released him from active duty.  Since that time, he has reported taking medication to treat pre-vascular contractions and hypertension; and he has reported experiencing a heart attack in 1984.  

The Veteran's separation physical did, in fact, find his heart to be abnormal, noting that he had frequent extrasystoles.  However, his heart was not found to be clinically enlarged and no murmur was seen; and, following service, there is no indication that the Veteran experienced any heart problems for a number of years, until he reportedly suffered a heart attack in approximately 1984 (as noted in a September 2006 VA treatment record).  

While the Veteran was relatively young in 1984, his reported heart attack still occurred approximately 25 years after he separated from service.  

Regardless, the evidence of record in this case clearly establishes the presence of current heart disease.  For example, in February 2006, an ECG was noted to be abnormal; in May 2006, the Veteran was noted to have heart disease; in June 2006, the Veteran was noted to have bilateral severe stenosis involving both distal superficial femoral arteries on a Doppler flow study; in April 2007, a treadmill test revealed an abnormal resting EKG, negative stress test for ischemia, and poor exercise tolerance; and, at a VA examination in April 2007, the Veteran was diagnosed with coronary artery disease status post myocardial infarction and heart catherization.

However, a current disability is but one of several required criteria for service connection.  Specifically, to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

VA has provided several VA examinations during the course of the Veteran's appeal.  At the first VA examination in April 2007, the Veteran was diagnosed with heart disease, but no opinion was rendered as to the etiology of the heart disease.  As such, a second VA examination was provided in June 2007.  The Veteran reported being told that he had an irregular heart beat at separation, but asserted that he did well until 1984 when he had an acute myocardial infarct.  Since that time, he reported having been catheterized 2-3 times.  

In this regard, the Veteran was noted to have smoked 1.5 packs per day for approximately 50 years, but had reportedly stopped smoking at this time.  

The examiner diagnosed the Veteran with coronary artery disease, and noted that service treatment records showed that he was diagnosed with an occasional premature ventricular contraction (PVC) in service, but otherwise had no abnormality.  The extrasystoles that were described in the Veteran's medical record were the occasional PVCs.  The examiner opined that there was no connection between the Veteran's current atherosclerotic cardiovascular disease and the extrasystoles which were noted on his electrocardiogram at separation.  The examiner explained that the Veteran's present heart disease was secondary to cholesterol, clearly indicating that while a problem was noted during service, the cause of the Veteran's current problem, decades after service, was not the problem noted in service.   

This opinion was based on a review of the claims file, and it is clear that the examiner was fully apprised of the findings at the Veteran's separation physical.  Moreover, the examiner provided a complete rationale for his conclusion that has not been directly contradicted by any competent evidence.  As such, the Board finds this opinion to be highly probative and entitled to great weight.  

In July 2009, the Veteran asserted that he failed his separation physical because of his heart condition, and noted that he had a heart attack in 1984 at a relatively young age.  In his January 2010 substantive appeal, the Veteran argued that his present heart condition was caused by the heart problems he experienced during service.  However, he did not present any medical support for such an assertion; and the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his heart disease.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran disagrees with the conclusion that his current heart disease neither began during, nor was otherwise caused by, his military service, to include the finding of frequent extrasystoles, he is not considered competent (meaning medical qualified) to address the etiology of his current heart disease.  As such, his opinion is insufficient to provide the requisite nexus between his heart disease and his military service.
 
In support of the Veteran's claim, his doctor did write a letter in October 2009, which appears to be an attempt to link the Veteran's heart disease with his military service.  However, this opinion makes a number of suppositions, which ultimately render it too speculative to provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
 
Specifically, the doctor asserted that the Veteran developed anxiety in service which he suggested eventually caused his heart disease.  The doctor noted that the Veteran had worked in fire control, bombing, and navigation while stationed in England; and during this time, he was allegedly interrogated because he had the same first name as someone who was thought to have perpetrated a crime.  The Veteran was also reportedly exposed to racism because of his Hispanic heritage, such that he was not promoted despite scoring well on his tests.  The doctor suggested that this combination of factors resulted in a significant degree of anxiety, and that the Veteran had remained anxious since that time.  The doctor suggested that this had adversely impacted the Veteran's cardiovascular problems, explaining that coronary atherosclerosis begins in the post puberty years, and it is therefore conceivable that the stress which the Veteran endured may have potentiated his coronary artery disease.  The doctor added that the Veteran was a smoker who had been unable to stop, adding that this too had adversely impacted his heart and vascular disease.  The doctor stated that it was his understanding that the Veteran's cigarette use and continued inability to stop was a result of his military service and the stress that he suffered at that time.

Breaking this opinion down, the doctor essentially provides three theories for why the Veteran's current heart disease was related to his military service: 1) anxiety related stress; 2) smoking; and 3) that coronary atherosclerosis begins in the post puberty years.  None of these theories support the Veteran's theory that the problem noted in service has caused the current disability, actually providing evidence against the Veteran's central contention.     

The Board will address these theories the private doctor has cited individually:

First, while the doctor asserts that the Veteran began to experience anxiety related stress in service, the fact remains that he was found to be psychiatrically normal at his separation physical.  Additionally, on a medical history survey completed in conjunction with his separation physical, the Veteran specifically denied having ever experienced any frequent or terrifying nightmares, any depression or excessive worry, or any nervous trouble of any sort.  Moreover, it is clear that the Veteran did not generically deny every condition on the survey as he specifically acknowledged having five different conditions.  This adds weight to a conclusion that the Veteran was not in fact experiencing any anxiety at that time, as suggested by his doctor.

Moreover, in response to the doctor's letter, the RO adjudicated a claim for service connection for an anxiety disorder, but denied the claim as it was found that the evidence did not support the conclusion that the Veteran had an anxiety disorder as a result of his military service.

Thus, the Board does not find merit in the assertion that the Veteran developed stress and anxiety in service that continued for decades and culminated in the development of heart disease.

The doctor also appeared to link the Veteran's heart disease to his tobacco abuse.  To this end, the Veteran has been noted to have an approximate 75 year pack history.  However, to the extent the doctor has related the tobacco abuse to stress and anxiety, the Board has already found that an anxiety disorder was not present; and the law specifically prohibits service connection for any disability that results from a disease that is attributable to the use of tobacco products during a veteran's active service for claims, as in the instant case, filed after June 9, 1998.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  
  
Therefore, the theory that smoking caused the Veteran's heart disease is not a theory upon which service connection can be predicated.

Finally, the doctor explained that coronary atherosclerosis begins in the post puberty years, and stated that it is therefore conceivable that the stress which the Veteran endured may have potentiated his coronary artery disease.  However, However, "may have" in the context of a medical opinion is the same as "may not have" and therefore cannot provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
 
As the various theories by which the private doctor associated the Veteran's heart disease to his military service have all been dispelled, the Board finds that the value of the opinion is greatly diminished such that the Board does not find it to be probative and will assign it very limited weight.

In summary, the lone probative piece of evidence that has been afforded high probative weight, the June 2007 VA examination opinion, concluded that it was less likely than not that the Veteran's current heart disease either began during or was otherwise caused by his military service.  As such, the criteria for service connection for heart disease have not been met, and the Veteran's claim is therefore denied.

Effective Date for Grant of Service Connection for Bilateral Hearing Loss 





Under applicable criteria, the effective date of an award of compensation based on an original claim (received beyond one year after service discharge) or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date for an award of direct service connection (received more than a year after discharge) will be the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).  

In October 2006, approximately 47 years after separating from service, the Veteran first filed a claim for bilateral hearing loss.  Service connection was granted by an August 2007 rating decision which assigned an effective date of October 5, 2006, the date the Veteran's claim was received.

No earlier document is of record that might be interpreted as an informal claim.  In fact, at a DRO hearing in November 2011, the Veteran indicated that when he filed his claim in October 2006 he did not even realize that a claim for bilateral hearing loss was being filed at that time.  As such, there is no evidence or allegation suggesting that he tried to file for service connection prior to October 2006.  

There is similarly no indication that the Veteran ever filed a claim within a year of separation.  As noted, the Veteran separated from service in 1959 and his claim was not filed until 2006.  Thus, VA regulations direct that effective date is the latter of the date of receipt of the application to reopen and the date entitlement arose.

Here, the Veteran testified that his hearing loss began years earlier, but it is clear in the regulations that service connection is the latter of the date of receipt of the application to reopen and the date entitlement arose.  Here, accepting the Veteran's assertion that he had experienced bilateral hearing loss for a number of years, it would predate his claim for service connection and therefore the date of receipt of the claim would be the latter of the date of entitlement and the date of receipt.

As such, the criteria for an earlier effective date for the grant of service connection for bilateral hearing loss have not been met, and the Veteran's claim is accordingly denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for bilateral hearing loss was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

With regard to the Veteran's claim of entitlement to service connection for heart disease, required notice was provided by a letter dated in November 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, as well as informing him how disability ratings and effective dates were assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, service treatment records, VA outpatient treatment records, and private treatment records were all obtained.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  The Board finds the VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
  

ORDER

Service connection for heart disability is denied.

An effective date earlier than October 5, 2006, for the grant of service connection for bilateral hearing loss is denied.


REMAND

The issue of service connection for an eye condition secondary to radiation exposure is remanded for additional development.  

The Veteran has suggested that he believes his eye problems are a result of radiation exposure during service.  At a DRO hearing in November 2011, the Veteran testified that he worked around microwave transmission on the radar, but he indicated that he was not aware of any exposure until he saw some of the forms he got back indicating that he was exposed to radiation.  He testified that he did not know if he was around a nuclear weapon or how he was exposed.

In his April 2012 substantive appeal, the Veteran asserted that he felt that his macular degeneration was a direct result of his exposure to aircraft surveillance radars in their infancy when the operators of such equipment were afforded inadequate screening.

While the Veteran is unclear as to how exactly he was (or may have been) exposed to radiation during service, his DD Form 1141 is of record and shows that on April 2, 1959, he was apparently exposed to some amount of ionizing radiation. 

In April 2008, a doctor wrote a letter noting that the Veteran has had a difficult time, first developing cataracts at a relatively early age, and later a retinal detachment.  The doctor stated that he was unable to examine the lenses themselves, but he felt that there was every reason to believe that radiation exposure could have either caused the cataractous changes or advanced them to a point of requirement for surgery.  The doctor added that the Veteran had had a difficult time because he had chronic macular edema in his left eye that was a long-term result of the previously mentioned problems.  The doctor concluded that while no one could say for certain that these problems were definitely related to his in-service experiences, no one could hold the opposite either.

It is unclear whether the Veteran has a radiogenic disease it is noted that the Veteran had cataracts, but it is unclear whether they were posterior subcapsular cataracts (which is a radiogenic disease).  38 C.F.R. § 3.311(b)(4).  Regardless, the Veteran has suggested exposure to ionizing radiation, and it appears that he either developed a radiogenic, or at least his doctor believes that there is a possibility that his eye conditions were caused by radiation exposure (and hence are radiogenic diseases); as such, the regulations direct that the Veteran's claim be referred to the Under Secretary for Health to provide a dose estimate, and then to the Under Secretary for Benefits for appropriate action. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file, and specifically his DD Form 1141, to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  

2.  Then, if it is established that the Veteran was exposed to ionizing radiation while in service, refer the Veteran's claim to the Under Secretary for Benefits for an opinion as to whether sound medical and scientific evidence supports the conclusion that it is at least as likely as not that any/all of the Veteran's eye conditions resulted from exposure to radiation in service.  The Under Secretary for Benefits should follow any actions prescribed by 38 C.F.R. § 3.311.

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


